Order entered February 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01124-CV

                            ROBERT ALLEN MILLER, Appellant

                                                 V.

                               SHAWN RAE MILLER, Appellee

                       On Appeal from the 469th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 469-54375-2018

                                             ORDER
       Before the Court is appellant’s February 14, 2019 motion to compel. In his motion,

appellant asserts exhibits are missing from the reporter’s record, the reporter’s record contains

inaccuracies, and the clerk’s record is missing a document. We GRANT the motion as follows.

       We ORDER the trial court to conduct a hearing, no later than March 28, 2019, to

determine if the reporter’s record contains any omissions or inaccuracies as alleged in appellant’s

motion. See TEX. R. APP. P. 34.6(e)(3). If omissions or inaccuracies are found, the court

reporter shall conform the reporter’s record to what occurred in the trial court and file certified

corrections to this Court no later than April 4, 2019. Id.

       The trial court shall file, no later than April 4, 2019, written findings and shall have a

supplemental clerk’s record containing the findings and any relevant orders filed with the Court.
The supplemental clerk’s record shall also contain the Motion for Continuance filed on

September 5, 2018. The record of the hearing shall also be filed in a supplemental reporter’s

record. Both supplemental records shall be filed no later than April 10, 2019.

        We DIRECT the Clerk of this Court to send a copy of this order and appellant’s motion

to the Honorable Piper McCraw, Presiding Judge of the 469th Judicial District Court; Lynne

Finley, Collin County District Clerk; Stephanie Hunn, Official Court Reporter of the 469th

Judicial District Court; and all parties.

        We ABATE this appeal, including the deadline for appellant’s brief on the merits, to

allow the trial court to comply with this order. This appeal will be reinstated in forty-five days

or when the requested supplemental records are filed, whichever occurs sooner.

                                                    /s/     KEN MOLBERG
                                                            JUSTICE